COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-07-042-CR
 
CARLA DENISE
POLK                                                           APPELLANT        
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT
COURT NO. 3 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the appellant=s AMotion To
Immediately Dismiss Appeal@ and AMotion To
Immediately Issue Mandate Transferring Jurisdiction.@  The motion complies with rule
42.2(a) of the rules of appellate procedure. Tex.
R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).  Upon agreement of the parties,
the mandate will issue immediately.  See
id. 18.1(c).
PER
CURIAM
 




PANEL D:   DAUPHINOT, GARDNER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
                                                    
DELIVERED: July 16, 2007




[1]See Tex. R. App. P. 47.4.